USCA4 Appeal: 22-6859      Doc: 6         Filed: 10/18/2022      Pg: 1 of 2




                                             UNPUBLISHED

                                UNITED STATES COURT OF APPEALS
                                    FOR THE FOURTH CIRCUIT


                                               No. 22-6859


        BENNIE MITCHELL,

                             Petitioner - Appellant,

                      v.

        WARDEN OF RIDGELAND CORRECTIONAL INSTITUTION,

                             Respondent - Appellee.



        Appeal from the United States District Court for the District of South Carolina, at Beaufort.
        Cameron McGowan Currie, Senior District Judge. (9:21-cv-02121-CMC)


        Submitted: October 13, 2022                                     Decided: October 18, 2022


        Before NIEMEYER and AGEE, Circuit Judges, and KEENAN, Senior Circuit Judge.


        Dismissed by unpublished per curiam opinion.


        Bennie Darren Mitchell, Appellant Pro Se.


        Unpublished opinions are not binding precedent in this circuit.
USCA4 Appeal: 22-6859       Doc: 6         Filed: 10/18/2022      Pg: 2 of 2




        PER CURIAM:

               Bennie Darren Mitchell seeks to appeal the district court’s order adopting the report

        and recommendation of the magistrate judge and dismissing his 28 U.S.C. § 2254 petition.

        The district court’s order is not appealable unless a circuit justice or judge issues a

        certificate of appealability. See 28 U.S.C. § 2253(c)(1)(A). A certificate of appealability

        will not issue absent “a substantial showing of the denial of a constitutional right.”

        28 U.S.C. § 2253(c)(2). When the district court denies relief on the merits, a prisoner

        satisfies this standard by demonstrating that reasonable jurists could find the district court’s

        assessment of the constitutional claims debatable or wrong. See Buck v. Davis, 137 S. Ct.

        759, 773-74 (2017). When the district court denies relief on procedural grounds, the

        prisoner must demonstrate both that the dispositive procedural ruling is debatable and that

        the petition states a debatable claim of the denial of a constitutional right. Gonzalez v.

        Thaler, 565 U.S. 134, 140-41 (2012) (citing Slack v. McDaniel, 529 U.S. 473, 484 (2000)).

               We have independently reviewed the record and conclude that Mitchell has not

        made the requisite showing. Accordingly, we deny a certificate of appealability and

        dismiss the appeal. We deny Mitchell’s motion to appoint counsel and dispense with oral

        argument because the facts and legal contentions are adequately presented in the materials

        before this court and argument would not aid the decisional process.

                                                                                          DISMISSED




                                                       2